 

Exhibit 10.15

Service agreement

(1)kalvista pharmaceuticas limited

(2)dr chirstopher martyn yea

 



--------------------------------------------------------------------------------

 

Contents

ClausePage

 

1.

DEFINITIONS1

 

2.

APPOINTMENT4

 

3.

TERM AND NOTICE4

 

4.

HOURS OF WORK5

 

5.

DUTIES AND POWERS5

 

6.

OBLIGATIONS5

 

7.

RESTRICTIONS DURING EMPLOYMENT6

 

8.

INFORMATION7

 

9.

LOCATION7

 

10.

REMUNERATION AND BENEFITS7

 

11.

INSURED BENEFITS AND PENSlON8

 

12.

EXPENSES AND TRAVEL ALLOWANCE8

 

13.

HOLIDAYS8

 

14.

CONFIDENTIALITY9

 

15.

COMPANY PROPERTY11

 

16.

INTELLECTUAL PROPERTY11

 

17.

TERMINATION12

 

18.

SICKNESS14

 

19.

GRIEVANCE, DISMISSAL AND DISCIPLINARY PROCEDURES15

 

20.

PROTECTION OF THE COMPANY’S INTERESTS15

 

21.

APPLICATION OF RESTRICTIONS17

 

22.

DIRECTORSHIP17

 

i



--------------------------------------------------------------------------------

 

23.

DATA PROTECTION18

 

24.

POWER OF ATTORNEY18

 

25.

NOTICES18

 

26.

OTHER AGREEMENTS19

 

27.

COUNTERPARTS19

 

28.

GOVERNING LAW ANO JURISDICTION19

 

 

 

 

 

 

ii



--------------------------------------------------------------------------------

 

DATED:

1st November 2015

BETWEEN:

1.

KALVISTA PHARMACEUTICALS LIMITED (company no. 07543947) whose registered office
is at Building 227 Tetricus Science Park, Porton Down, Salisbury, Wiltshire, SP4
0JQ (the “Company”); and

2.

DR CHRISTOPHER MARTYN YEA of ***** (the “Executive”).

RECITALS:

(A)

The Company has requested the Executive to serve the Company as Chief
Development Officer on the terms and conditions contained in this Agreement and
the Executive has agreed so to do.

(B)

All references in this Agreement to legislation shall be deemed to include a
reference to statutory amendments, statutory re-enactments or superseding
legislation and all statutory regulations thereunder.

(C)

The clause headings in this Agreement are for the convenience of the parties
only and shall not affect its interpretation in any way.

OPERATIVE PROVISIONS

1.DEFINITIONS

Unless the contrary intention appears, the following definitions apply:

“Board”

the board of directors of the Company from time to time or any committee of the
board of directors to Which powers have been properly delegated. including a
remuneration committee;

“Business”

the business carried on by the Company (or any part of the business carried on
by the Company) as at the Termination Date or at any time during the Relevant
Period and the business of any Group Company at the Termination Date, in either
case in respect of which the Executive has been concerned or involved to any
material extent and/or has possessed Confidential Information at any time during
the Relevant Period;

“Change of Control”

occurs if a person who controls any body corporate ceases to do so or if another
person acquires Control of it, but does not occur in the circumstances described
in clause 17.6;



--------------------------------------------------------------------------------

 

“Control”

in relation to a body corporate , the power of a person to secure that the
affairs of the body corporate are conducted in accordance with the wishes of
that person (i) by means of the holding of shares, or the possession of voting
power, in or in relation to that or any other body corporate or (ii) as a result
of any powers conferred by the articles of association or any other document
regulating that or any other body corporate;

“Client”

any person, firm, company or other entity (i) who or which at any time during
the Relevant Period was to the knowledge of the Executive provided with goods or
services by the Company or any Group Company or was negotiating with the Company
or any Group Company for the supply of goods or services by the Company or any
Group Company or (ii) about whom or which the Executive has confidential
information, and in each case with whom or which the Executive or any person who
reported directly to him had dealings at any time during the Relevant Period;

“Commencement Date”

the date of this Agreement;

“Competing Business”

any business in the fields of ophthalmology or hereditary angioedema (HAE) which
competes or is preparing to compete with the business, carried on by the Company
or any Group Company in which the Executive has been involved to a material
extent during the Relevant Period;

“Confidential Information”

the information specified in clause 14.2;

“Contractual Benefits”

means the contractual benefits to which the Executive is entitled pursuant to
clause 11.1 and 11.2;

“Group Company”

means any parent undertaking of the Company and any subsidiary undertaking of
the Company or of any such parent undertaking (where “parent undertaking” and
“subsidiary undertaking” have the meanings attributed to them under section 1162
Companies Act 2006);

2



--------------------------------------------------------------------------------

 

“Intellectual Property Rights”

means all existing and future copyright, design rights, registered designs,
trade marks, patents. domain names, database rights, applications for any of
these, the right to apply for any of these and all other intellectual property
rights, in any part of the world, for the full term and any renewals and
extensions of such rights;

“Key Employee”

any officer or employee of or consultant to the Company or any Group Company
earning £50,000 (including bonuses and commission, if any, but excluding any
appropriate VAT) or more on an annualised basis of the Company or any Group
Company with whom the Executive in the course of his employment has had dealings
at any time during the Relevant Period;

“Material”

all ideas, information, methods, techniques, inventions, processes, reports,
drawings, plans, research, know-how, systems, software, Confidential
Information, creative works, concepts and other material produced, invented,
created, developed, reduced to practice or discovered by the Executive (either
alone or with others) relating to the business of the Company or pertaining to,
resulting from or suggested by the work the Executive does for the Company
(either alone or with others), during the term of this Agreement;

“Material Interest”

any direct or indirect interest, whether as an agent, beneficiary, consultant,
director, employee, partner, proprietor, shareholder (other than a minority
shareholder holding not more than 3% of any class of securities quoted or dealt
in on Recognised Investment Exchange) , or otherwise;

“Recognised Investment Exchange”

a recognised investment exchange or an overseas investment exchange, each as
defined in section 285 of the Financial Services and Markets Act 2000;

“Relevant Period”

the period of 12 months immediately preceding the Termination Date;

“Restricted Goods or Services”

goods or services of a type provided by the Company or any Group Company at the
Termination Date;

3



--------------------------------------------------------------------------------

 

“Share Plan”

any share option, share award, share purchase or other share-based arrangement,
however structured, operated by the Company, any Group Company or any third
party;

“Supplier”

means any person, firm, company or other entity who or which at any time during
the Relevant Period: (i) supplied goods or services (other than utilities and
goods or services supplied for administrative purposes) to the Company or any
Group Company or (ii) was negotiating with the Company or any Group Company to
supply goods or services (other than utilities and goods or services supplied
for administrative purposes) to the Company or any Group Company, and in each
case with whom or which the Executive or any person who reported directly to him
had material dealings at any time during the Relevant Period;

“Termination Date”

the date on which this Agreement terminates irrespective of the cause or manner;
and

“WTR”

the Working Time Regulations 1998.

 

2.APPOINTMENT

2.1

The Company shall employ the Executive and the Executive shall serve the Company
as Chief Development Officer and shall serve any other Group Company as may from
time to time be required by the Board upon the following terms and conditions.

2.2

The Company shall be entitled at any time to appoint any other person or persons
to act jointly with the Executive.

3.TERM AND NOTICE

3.1

The appointment under this Agreement shall commence on the Commencement Date and
shall (subject to the terms of this Agreement) continue until the expiration of
not less than three months’ prior written notice to be given by either party to
the other.

3.2

The Executive’s period of continuous employment is deemed to have commenced on
the Commencement Date.

3.3

Without prejudice to clause 3.4, on notice being served by either party for any
reason to terminate this Agreement or at any time subsequently during the
unexpired period of this Agreement, the Company may elect (but shall not be
obliged) to terminate this Agreement summarily on payment to the Executive of
his Salary only (at the rate then payable under clause 10) calculated over the
unexpired period of this Agreement (subject to deduction of applicable tax and
National Insurance Contributions) that would have been payable during the
shorter of:

 

3.3.1

the minimum period of notice to which .the Executive would have been entitled
under clause 3.1; and

4



--------------------------------------------------------------------------------

 

 

3.3.2

any unexpired period of notice.

3.4

Should this Agreement be terminated by the Company in accordance with clause 3.1
or clauses 17.1.1 to 17.1.6, the Company will pay the Executive severance pay
(“Severance Pay”) within 10 working days of the Termination Date consisting of:

 

3.4.1

9 months’ basic Salary as per clause 10.1: and

 

3.4.2

9 months’ Contractual Benefits.

This clause 3.4 will not apply where the Executive resigns or the Company
terminates this Agreement pursuant to clauses 17.1.7 to 17.1.13.

3.5

Where the Executive is entitled to Severance Pay, and should he receive a
payment in lieu in accordance with clause 3.3, the Severance Pay will be reduced
by the amount paid to the executive during the period of notice.

3.6

If there is a Change of Control of the Company, or the Executive’s employment is
transferred to an entity other than the Company or .an y Group Company pursuant
to the Transfer of Undertakings (Protection of Employment Regulations 2006 (a
“Transfer”), the Executive may serve one month’s notice to terminate this
Agreement within three months following the Change of Control or Transfer, and
receive the Severance Pay.

4.HOURS OF WORK

The Executive’s normal working hours are 9.0.0 am - 5.30 pm but he will work
such additional hours (including at weekends), without additional pay, as are
reasonably necessary in order for him properly to carry out his duties under
this Agreement.  By signing this Agreement the Executive agrees to exclude
Regulation 4(1) WTR.

5.DUTIES AND POWERS

The Executive will perform such duties and exercise such powers on behalf of the
Company as may from time to time be assigned or delegated to or vested In him by
the Board and such duties and powers may relate or concern the business of any
Group Company consistent with his status as Chief Development Officer.

6.OBLIGATIONS

6.1

During the continuance of this Agreement the Executive will, unless prevented by
ill health or accident:

 

6.1.1

devote the whole of his working time, skill, ability and attention to the
business of the Company;

 

6.1.2

in all respects conform to and comply with lawful directions given and
regulations made by the Board;

5



--------------------------------------------------------------------------------

 

 

6.1.3

ensure that the Board is aware as soon as practicable of any matter that might
affect the interests of the Company and/or any Group Company;

 

6.1.4

at all times comply with the codes, policies, procedures and rules of the
Company and any Group Company and of any association of professional body to
which the Company and any Group Company and/or the Executive may from time to
time belong;

 

6.1.5

well and faithfully serve the Company and use his utmost endeavours to promote
its interests; and

 

6.1.6

generally co-operate to the fullest extent with the Board and any delegated
authority from the Board.

7.RESTRICTIONS DURING EMPLOYMENT

7.1

Other than in the proper and normal course of his duties, the Executive will not
at any time during the continuance of his employment , without the prior written
consent of the Board:

 

7.1.1

have any Material interest in any trade, business or occupation whatsoever other
than the business of the Company or any Group Company;

 

7.1.2

incur on behalf of the Company or any Group Company any capital expenditure in
excess of such sum as may be authorised from time to time by resolution of the
Board;

 

7.1.3

enter into on behalf of the Company or any Group Company any commitment,
contract or arrangement which is otherwise than in the normal course of the
Company’s or the relevant Group Company’s business or is outside the scope of
his normal duties or authorisations or is of an unusual or onerous or long­term
nature;

 

7.1.4

engage any person on terms which vary from those established from time to time
by resolution of the Board;

 

7.1.5

employ or engage or attempt to employ or engage, induce, solicit or entice away
or attempt to induce, solicit or entice away any agent, consultant, employee,
officer or worker of the Company or any Group Company;

 

7.1.6

directly or indirectly make preparations to compete with any business carried on
by the Company or any Group Company;

 

7.1.7

induce or attempt to induce any Client or customer of the Company or any Group
Company to cease conducting any business or to reduce the amount of business or
adversely to vary the terms upon which any business is conducted with the
Company or any Group Company or to exclude the Company or any Group Company from
new business opportunities in relation to goods or services of a kind normally
dealt in by the Company or any Group Company;

 

7.1.8

inform any agent, client, consultant, customer, employee , officer, supplier or
worker of the Company or any Group Company or any third party agent who may be
in the habit of dealing with the Company or any Group Company that he may resign
or has resigned from the Company or any Group Company or that he has accepted
employment with or is to join or be associated with any competitor of the
Company or any Group Company.

6



--------------------------------------------------------------------------------

 

7.2

Notwithstanding Claus 7.1, the Executive may hold office as a non-executive
director of a business which is not a Competing Business with the prior written
consent of the CEO of the Company.

7.3

Notwithstanding Clause 7.1, the Executive may be engaged as a consultant of
Vantia Limited.

8.INFORMATION

The executive will at all times and as soon as reasonably practicable give to
the Board (in writing if so requested) or such person .as the Board may from
tJme to time determine all information. advice and explanations as it may
reasonably require in connect ion with m atier s rel a ting to his employment
under this Agreement or with the business of the Compan y generally.

9.LOCATION

9.1

The Executive’s normal place of work will be Tetricus Science Park, Salisbury,
but the Company reserves the right to change this, whether on a permanent or
temporary basis, to any place within the United Kingdom. If the Company requires
the Executive to work permanently at a place which necessitates a move from his
address at the time, any such change will only be effected after reasonable
consultation.

9.2

The Executive must travel to such places and at such times and for such periods
(whether within or outside the UK) as may be reasonably necessary for the proper
performance of his duties. The Company does not envisage at the present time
that the Executive will be required to work outside the United Kingdom for a
continuous period of more than one month during his employment. The Executive
will be given written notification if there is a change in this position.

10.REMUNERATION AND BENEFITS

10.1

Subject to the provisions of this clause the Executive will be entitled to a
salary at the rate of £153,000 per annum (the “Salary”). Such Salary shall
accrue from day to day and will be paid monthly in arrears on such day of each
calendar month as the Company may nominate.

10.2

The Executive’s Salary will be reviewed annually by the Board in each calendar
year unless otherwise agreed. Any increase awarded will be entirely a matter for
the discretion of the Board.

10.3

The Executive will be eligible to participate in a discretionary performance
related bonus each year dependent upon the achievement of pre-determined
personal and corporate objectives. In making any bonus award, the Board will
assess the Executive’s success in achieving the pre-determined objectives and
any bonus will only be paid if the Executive remains in the Company’s employment
and is not under notice (either given or received) on the bonus payment date.
The target amount of bonus for which the Executive will be eligible will be 25%
of the Executive’s Salary (less applicable tax and National Insurance
contributions) and which shall be remitted in the proportions and on the basis
set out in clause 10.1.

10.4

The Company will be entitled to deduct from any amount payable to the Executive
by way of salary or otherwise under or in relation to this Agreement any amount
required by law to be deducted including, but without limitation; income tax and
National Insurance contributions and any other amount for the time being due and
owing by the Executive to the Company including the recoupment of the lease
premium, if any.

7



--------------------------------------------------------------------------------

 

11.INSURED BENEFITS AND PENSlON

11.1

During the period of this Agreement, the Company will procure and maintain:

 

11.1.1

a policy of private medical insurance cover for the Executive and his spouse or
civil partner and his children under 25 years;

 

11.1.2

a policy of life assurance of not less than three times the Executive’s Salary
under Clause 10.1; and

 

11.1.3

a policy of permanent health insurance for the Executive.

Such insured benefits will be pursuant to schemes of the Company’s choice and
the Executive will be responsible for any taxation or statutory levy assessed
upon him in respect of such benefit.  Any entitlement to benefit from those
schemes is conditional upon the Executive (and spouse/civil partner and
children} satisfying all the conditions imposed by the insurer and subject
always to the rules of such schemes. The Company reserves the right to vary the
cover provided under such schemes and the provider of the benefit, in its
discretion, from time to time.

11.2

During each year of the Executive’s employment the Company shall contribute an
amount equal to 6% of his Salary to the Company’s pension scheme (the “Scheme”)
subject to the rules of the Scheme as may be amended from time to time. Full
details of the Scheme are available on request from the Company.

12.EXPENSES AND TRAVEL ALLOWANCE

The Executive will make such journeys on the business of the Company as may be
reasonably required of him. All reasonable travelling, hotel and other expenses
wholly, exclusively and necessarily incurred by- him in the performance of his
business duties under this Agreement will be reimbursed to him monthly by the
Company on production of appropriate vouchers or receipts.

13.HOLIDAYS

13.1

The Company’s holiday year runs from 1st January to 31st December.

13.2

In each holiday year the Executive will be entitled to 28 days’ paid holiday
plus public holidays (pro-rata for part-time staff).

13.3

Application for leave of absence must be submitted in writing on the appropriate
leave forms. The Executive must complete such holiday request forms as requested
by the Company. Proposed holiday dates must be agreed in advance with the
Executive’s supervisor.  Such agreement is to be obtained before the Executive
has committed to bookings or any other alternative positive arrangements.

13.4

The Company reserves the right to nominate up to 4 days of holiday entitlement
to be taken in the event that the Company decides to close the business over the
Christmas/New Year period. The Executive will be notified by the Company either
individually or by way of a general notice to staff no later than 31st January
in each year of the number of days holiday required to be retained for this
purpose.

8



--------------------------------------------------------------------------------

 

13.5

Up to 5 days holiday can be carried over to a subsequent year. Should the
Executive wish to carry over holiday entitlement in addition to this, the
express permission of the CEO will be required. The Executive will not be
entitled to receive pay in lieu of any unused holiday entitlement except in
accordance with clause 13.6 and 13.7 below.

13.6

In the year of commencement or termination of employment, holiday entitlement
will be calculated on a pro-rata basis for each complete month worked. On
termination of employment at the discretion of the Company the Executive may be
required to take outstanding holiday during the notice period. Alternatively,
the Executive will be paid in lieu of any unused holiday entitlement. The
Executive will be required to repay the Company for holiday taken in excess of
entitlement and any sums so due may be deducted from any money owing to the
Executive.

13.7

For the purpose of calculating any pay due or owed in accordance with clause
13.6 above, one day’s pay shall be 1/260 of the basic annual Salary.

13.8

The Company reserves the right to require the Executive to work on a public
holiday in return for which the Executive shall be entitled to extra holiday,
equal to the period worked, to be taken as agreed with the Executive’s
supervisor.

14.CONFIDENTIALITY

14.1

The Executive recognises that confidential information (which may include
commercially sensitive information) is important to the business of the Company
and will from time to time become known to the Executive. The Executive
acknowledges that the following restraints are necessary for the reasonable
protection of the Company, of its business, the business of the other Group
Companies, its or their clients, customers and their respective affairs,

14.2

The Executive will during the continuance of his employment and after the
Termination Date observe strict secrecy as to the affairs and dealings of the
Company and any Group Company and (1) will not during the continuance of his
employment (except in the proper performance of his duties of employment) or
after the Termination Date (without limit in time), without the prior written
consent of the Board, make use of or divulge to any person and (2) during the
continuance of his employment, will use his best endeavours to prevent the
publication or disclosure of:

 

14.2.1

financial information relating to the Company and any Group Company including
(but not limited to) management accounts, sales forecasts, dividend forecasts,
profit and loss accounts and balance sheets, draft accounts, results, order
schedules, profit margins, pricing strategies and other information regarding
the performance or future performance of the Company or any Group Company;

 

14.2.2

client or customer lists and contact lists, details of the terms of business
with, the fees and commissions charged to or by and the requirements of
customers or clients, prospective customers or clients, buyers and suppliers of
the Company or any Group Company;

 

14.2.3

any information relating to expansion plans, business strategy, marketing plans,
and presentations, tenders, projects, joint ventures or acquisitions and
developments contemplated, offered or undertaken by the Company or any Group
Company;

 

14.2.4

A details of the employees, officers and workers of and consultants to the
Company or any Group Company, their job skills and capabilities and of the
remuneration and other benefits paid to them;

9



--------------------------------------------------------------------------------

 

 

14.2.5

copies or details of and. in formation relating to the Materials, know-how,
research activities, inventions, creative briefs, ideas, computer programs
(whether in•Source code or object code) secret processes, designs and formulae
or other intellectual property undertaken, commissioned or produced by or on
behalf of the Company or any Group Company;

 

14.2.6

confidential reports or research commissioned by or provided to the Company or
any Group Comp-any and any trade secrets and confidential transactions of the
Company or any Group Company:

 

14.2.7

details of any marketing, development, pre-selling or other exploitation of any
intellectual property or other rights of the Company or any Group Company, any
proposed options or agreements to purchase, licence or otherwise exploit any
intellectual property of the Company or any Group Company, any intellectual
property which is under consideration for development by the Company or any
Group Company, any advertising, marketing or promotional campaign which the
Company or any Group Company is to conduct; and

 

14.2.8

any information which the Executive ought reasonably to know is confidential and
any information which has been given to the Company or any Group Company in
confidence by agents, buyers, clients, consultants, customers, suppliers or
other persons.

14.3

The list in clause 14.2 is indicative only and is not exhaustive.

14.4

The obligations contained in clause 14.2 will cease to apply to the Confidential
Information upon it coming into the public domain, other than as a result or in
connection with the direct or indirect disclosure by the Executive in breach of
clause 14.2.

14.5

The Executive undertakes that he will not while an employee of the Company nor
after the Termination Date disclose, publish or reveal to any unauthorised
person any incident, conversation or information concerning any director.
employee•, agent or consultant of the Company or any Group Company or any of its
customers, guests or visitors which comes to his knowledge during the
continuance of his employment, or any incident, conversation or information
relating to his employment by the Company unless duly authorised in advance in
writing by the Board so to do. The Executive acknowledges and understands that
this undertaking includes an agreement on his part not to publish or procure or
facilitate or encourage the publication of any such matter in any book,
newspaper, periodical or pamphlet or by broadcasting on television, cable,
satellite. film, internet or any other medium now known or devised after the
date of this Agreement or by communication to any third party including a
representative of the media.

14.6

The Executive will not at any time during the continuance of his employment with
the Company make otherwise than for the benefit of the Company (or any Group
Company for whom the Executive is directed to provide his services) any notes or
memoranda relating to any matter within the scope of the business of the Company
or any Group Company or concerning any of the dealings or affairs of the Company
or any Group Company.

14.7

Nothing in this Agreement shall preclude the Executive from making a protected
disclosure as the same is defined in section 43A Employment Rights Act 1996.

10



--------------------------------------------------------------------------------

 

15.COMPANY PROPERTY

15.1

The Executive shall promptly whenever requested by the Company and in any event
upon the termination of this Agreement (for whatsoever cause) deliver up to the
Company or its authorised representative all statistics, documents, records or
papers, software, tapes, disks, cassettes, programs, notes or memoranda which
may be in his possession or under his control and which relate in any way to the
property, business or affairs of the Company or any Group Company and no copies
or extracts will be retained by him and he will at the same time deliver up to
the Company or its authorised representative all credit cards, motor cars, motor
keys, computers, laptops, personal organisers, mobile phones and all other
property of the Company or any Group Company in his possession or under his
control.

15.2

The Company may withhold any sums owing to the Executive on the termination of
his employment until the obligations in clause 15.1 have been complied with.

16.INTELLECTUAL PROPERTY

16.1

The Executive will promptly disclose and deliver all Material to the Company, or
as it may direct. To the extent the executive becomes aware of anything he
reasonably considers will be patentable he will inform the Company of it. The
Company will be entitled to make such use of the Material as it deems
appropriate (including seeking any Intellectual Property Rights protection for
the same) and the Executive will not use the Material in any manner, save as is
necessary in performing his duties pursuant to this Agreement, and will keep
confidential arid will not disclose , or permit any third party to use, the
Material and/or Intellectual Property Rights, in any manner, at any time either
during or after the term of this Agreement.

16.2

To the extent that the Intellectual Property Rights have not vested in the
Company by operation of law, the Executive hereby irrevocably assigns to the
Company, including by way of future assignment, with full title guarantee,
absolutely and free from all encumbrances, all his legal and beneficial right,
title and interest in any and all Intellectual Property Rights in, or relating
to, the Material together with all accrued rights of action in respect of any
infringement of any such Intellectual Property Rights, including without
limitation the right to apply for patent protection.

16.3

The Executive will, without charge to, but at the cost and expense of, the
Company, execute and do all such acts, matters, documents and things as may be
necessary or reasonably required to obtain patent, decision or other protection
for any of the Material or improvements or developments of or to the Material
and to vest title to the Intellectual Property Rights in, or relating to, the
Material in the. Company (or such company as it directs) absolutely.

16.4

To the extent permitted by law, the Executive hereby irrevocably and
unconditionally waives any and all moral rights conferred by Chapter IV of the
Copyright, Designs and Patents Act 1988 or any rights of a similar nature under
law now or in the future in force in any other jurisdiction in and to any and
all Material, such waiver in favour of the Company, its successors in title and
assigns.

16.5

The provisions of this clause will not be affected by reason of the termination
of this Agreement for whatever reason and will continue after it ends.

16.6

The Company is under no obligation to apply for or seek to obtain patent, design
or other protection in relation to any of the Material or in any way to use,
exploit or seek to benefit from any of the Material.

11



--------------------------------------------------------------------------------

 

16.7

The Executive hereby warrants and agrees that all Material created by him will
be created solely by him and will be original and/or if created by or with a
third party he has obtained a full unconditional assignment of any and all
Intellectual Property Rights on or relating to such Material.

17.TERMINATION

17.1

The Company will be entitled to terminate this Agreement at any time, without
giving the period of notice set out in clause. 3.1 or payment in lieu of such
notice, by summary notice in writing if the Executive:

 

17.1.1

is adjudicated bankrupt or makes any arrangement or composition with his
creditors;

 

17.1.2

becomes a patient under any statute dealing with mental health;

 

17.1.3

resigns as a director of the Company or any Group Company otherwise than at the
request of the Board or the directors of any Group Company;

 

17.1.4

is incapacitated due to sickness, or disability or mental illness for a
continuous period of 60 working days or for periods aggregating 60 working clays
in any consecutive period of 12 months (notwithstanding the fact that such
dismissal would terminate the Executive’s entitlement under any permanent health
or permanent disability insurance scheme in force in respect of the Executive);

 

17.1.5

is found to be addicted or habitually under the influence of alcohol or any
drug, the possession of which is controlled by law (other than any drug
prescribed for the Executive by a medical practitioner);

 

17.1.6

neglects to carry out any action, where the effect of so doing may, in the
reasonable opinion of the Board, seriously damage the. interests of the Company
or any Group Company or negligently breaches any legislation or any regulation
to which the Company or any Group Company may be subject which results in any
penalties being imposed on him or any penalties being imposed on any directors
of the Company or any Group Company or the Company itself;

 

17.1.7

wilfully carries out, or wilfully neglects to carry out any act ion , where the
effect of so doing may, ln the reasonable opinion of the Board, seriously damage
the interests of the Company or any Group Company or wilfully breaches any
legislation or any regulation to which the Company or any Group Company may be
subject which results in any penalties being imposed on him or any penalties
being imposed on any directors of the Company or any Group Company or the
Company itself;

 

17.1.8

is guilty of any serious breach of any of the provisions of this Agreement or
directions of the Board or is guilty of any continued or successive breaches of
any of such provisions or directions having received a written warning by the
Board;

 

17.1.9

is convicted of any criminal offence (other than a minor motoring offence that
does not render him unable properly to discharge his duties);

 

17.1.10

commits any other act warranting summary termination at common law:

12



--------------------------------------------------------------------------------

 

 

17.1.11

knowingly commits any deliberate act of discrimination, victimisation or
harassment on any unlawful ground;

 

17.1.12

commits a material breach of any of the provisions of the articles of
association of the Company; or

 

17.1.13

is disqualified from being a director of a company by reason of an order made by
a competent court.

The termination by the Company of the appointment will be without prejudice to
any claim which the Company may have for damages arising from a breach of this
Agreement by the Executive.

17.2

Any delay or forbearance by the Company in exercising any right of termination
hereunder will not constitute a waiver of such right.

17.3

The Company is under no obligation to vest in or assign to the Executive any
powers•or duties or to provide any work for the Executive and the Company will
have the right (in its absolute discretion): (i) during the whole or any part of
any period of notice to terminate this Agreement; and/or (ii) otherwise when in
the opinion of the Board the interests of the Company so require, suspend the
Executive from the performance of his duties and/or require the Executive:

 

17.3.1

not to perform his duties and/or to carry out alternative duties of a broadly
similar nature to the work he normally performs; and/or

 

17.3.2

to abstain from contacting any client, consultant, customer, supplier, adviser,
agent, director, employee or worker of the Company or of any Group Company);
and/or

 

17.3.3

not to enter any premises of the Company or any Group Company; and/or

 

17.3.4

to resign from any or all offices in the Company and any Group Company; and/or

 

17.3.5

to return to the Company all documents and other materials (including copies)
belonging to the Company and/or any Group Company except that (subject to the
provisions of clause 14) the Executive will be entitled to retain until the
Termination Date or for as long as he continues as a director of the Company or
any Group Company copies of board papers received by him during the course of
his employment in his capacity as a director of the Company or any Group
Company.

17.4

Salary and, subject clause 11, Contractual Benefits (excluding bonus and share
options) will not cease to be payable to the Executive by reason of any
suspension or exclusion pursuant to clause 19.3 and the Executive will
throughout any such period of suspension or exclusion continue to be an employee
of the Company and will continue to be bound by the duty of fidelity and by the
terms of this Agreement and may not directly or indirectly be employed by nor
provide services to any third party, except subject to clause 7.3, nor make any
preparations to compete with the Company or any Group Company.

17.5

If the employment of the Executive is terminated:

 

17.5.1

by reason of the liquidation of the Company for the purposes of amalgamation or
reconstruction; or

13



--------------------------------------------------------------------------------

 

 

17.5.2

as part of any arrangement for the amalgamation of the undertaking of the
Company not involving liquidation or for the transfer of the whole or part of
the undertaking of the Company to any of its subsidiaries or associates; and

 

17.5.3

the Executive is offered employment of a similar nature with the amalgamated or
reconstructed or transferee company on terms not generally less favourable to
him than the terms of this Agreement,

the Executive will have no claim against the Company or Group Company or
associate of the Company in respect of that termination.

18.SICKNESS

18.1

If the Executive is at any time prevented by ill health from performing his
duties under this Agreement he will, if required, furnish the Board with
evidence satisfactory to them of his incapacity. Subject to that, he will
receive his full remuneration for the first 60 working days off due to ill
health in any period of 12 consecutive months (payment to be inclusive of any
statutory sick pay or social security benefits to which. he may be
entitled).  If he continues to be incapacitated for a period longer than 60
working clays in any period of 12 consecutive months, then any further
remuneration payable to him will be at the express discretion of the Board
without prejudice to the Company’s right to dismiss the Executive under clause
17.1.4 above.

18.2

If so required by the Board at any time, (and whether or not the E:xecutive is
absent by reason of sickness, injury or other incapacity) the Executive will
undergo, at the expense of the Company, medical or psychological examinations by
such doctor or doctors as the Board nominates. The Executive authorises the
Company pursuant to the Access to Medical Reports Act 1988 to have unconditlonal
access to any such report (including copies of and documents referred to in such
reports) prepared as a result of any such examination and authorises the
doctor(s) concerned to discuss the same with any appropriate representative of
the Company.

18.3

If the Executive is absent from his employment as a .result of sickness or
injury he will:

 

18.3.1

notify the Company by telephone as soon as practicable on the first day of his
absence;

 

18.3.2

if the period of absence is less than eight consecutive calendar days, submit to
the Company on his return a certificate of sickness completed by himself;

 

18.3.3

if the period of .c1bsence is eight consecutive calendar days or more, submit to
the Company without delay a medical certificate signed by a practising medical
practitioner in respect of the duration of the absence after the first week and
will send further medical certificates in respect of any continued absence every
seven days.

18.4

The Company may also require a medical certificate from the Executive’s doctor
and/or any doctor(s) nominated by it, confirming that the Executive is fit to
return to work after any period of absence. The Company has the right to
postpone the Executive’s return to work (and the. continuance or reinstatement
of his normal pay, if appropriate) until the Company’s nominated doctor has
confirmed he is fit to return to his current role and duties.

14



--------------------------------------------------------------------------------

 

19.GRIEVANCE, DISMISSAL AND DISCIPLINARY PROCEDURES

19.1

The disciplinary rules applicable to the Executive are set out in the Company’s
dismissal and disciplinary policy.

19.2

The Company’s dismissal and disciplinary policy from time to time sets out the
procedure applicable to the taking of disciplinary decisions relating to the
Executive or to a decision to dismiss the Executive.

19.3

The Company may at any time and from Ume to time in its discretion suspend the
Executive from his duties on payment of full Salary and/or exclude the Executive
from any premises of the Company and/or any Group Company whilst it carries out
any investigation or disciplinary process.

19.4

If the Executive is dissatisfied with a disciplinary decision relating to him or
any decision to dismiss him he should apply in accordance with the procedure set
out in the Company’s dismissal and disciplinary policy, in writing to the
Chairman.  If the Executive wishes to seek redress of any grievance relating to
his employment, he should apply in accordance with the procedure set out in the
Company’s grievance procedure, in writing to the Chairman. Further details are
given in the relevant policies.

19.5

The Executive hereby agrees that he will not at any time after the termination
of this Agreement either personally or by his agent, directly or indirectly,
falsely represent himself as being in any way still connected with or interested
in the business of the Company.

20.PROTECTION OF THE COMPANY’S INTERESTS

20.1

The Executive agrees with the Company that he will not directly or indirectly:

 

20.1.1

for a period of six months immediately following the Termination Date:

 

20.1.1.1

carry on or be interested in a Competing Business, save that he may hold up to
3% of any crass of securities quoted or dealt in on a recognised investment
exchange or 20%, of any class of securities not so dealt;

 

20.1.1.2

act as a consultant, employee or officer or any other capacity in a Competing
Business;

 

20.1.1.3

either on his own account or on behalf of any Competing Business supply
Restricted Goods or Services to any Client;

 

20.1.1.4

on behalf of any Competing Business deal with a Client;

 

20.1.1.5

either on his own account or for any person, firm or company or other
undertaking employ or otherwise engage the services of any Key Employee whether
or not any such Key Employee would in entering into the employment or engagement
commit a breach of contract;

 

20.1.1.6

either on his own account or on behalf of any Competing Business deal with a
Supplier;

15



--------------------------------------------------------------------------------

 

 

20.1.2

for a period of 12 months immediately following the Termination Date:

 

20.1.2.1

either on his own account or for any company, firm, person or other undertaking
induce, solicit or entice or endeavour to induce, solicit or entice any Key
Employee to cease working for or providing their services to the Company or any
relevant Group Company whether or not any such Key Employee would by entering
into the employment or engagement commit a breach of contract;

 

20.1.2.2

either on his own account or on behalf of any Competing Business directly or
indirectly induce, solicit or entice or endeavour to induce, so licit or entice
any Client to cease conducting any business with the Company or any Group
Company or to reduce the amount of business conducted with the Company or any
Group Company or adversely to vary the terms upon which any business is
conducted with the Company or any Group Company or to exclude the Company or any
Group Company from new business opportunities in relation to any Restricted
Goods or Services;

 

20.1.2.3

on behalf or any Competing Business directly or indirectly induce, solicit or
entice or endeavour to induce, solicit or entice any Supplier to cease
conducting business with the Company or any Group Company or to reduce the
amount of business conducted with the Company or any Group Company or adversely
to vary the terms upon which any business is conducted with the Company or any
Group Company.

20.2

The Executive will not at any time after the Termination Date or, if later, the
date on which he ceases to be a director of the Company or any Group Company)
present himself or allow himself to be held out or presented as being in any way
connected with or interested in the business of the Company or any Group Company
(other than as a shareholder or consultant. if that is the case).

20.3

The Executive agrees that each of the restrict ions set out in sub-clauses 20.
1.1 to 20.1.2.2 constitute entirely separate, severable and independent
restrictions on him. The Executive acknowledges that he has had the opportunity
to receive independent legal advice on the terms and effect of the provisions of
this Agreement, including the restrictions above.

20.4

The duration of each of the restrictions set out in clause 20.1 above will be
reduced pro  rata by any period during which the Company suspends the Executive
from the performance of his duties pursuant to clause 17.3 above.

20.5

If the Executive accepts employment or engagement (whether as a consultant or in
any other capacity) with any third party during the period of any of the
restrictions set out in clause 20.1 he will on or before such acceptance provide
the third party with full details of these restrictions.

20.6

The Executive will not induce, procure, authorise or encourage any other person,
firm, corporation or organisation to do or procure to be done anything that if
done by the Executive would be a breach of any of the provisions of sub-clauses
20.1.1 to 20.1.2.2.

16



--------------------------------------------------------------------------------

 

20.7

Other than when the Executive exercises his right under clause 3.6 above, if the
Executive’s employment is transferred to an entity other than the Company or any
Group Company (“the new employer”) pursuant to the Transfer of Undertakings
(Protection of Employment) Regulations 2006, he will, if required, enter into an
agreement with the new employer that will contain provisions that provide
protection to the new employer similar to that provided to the Company and any
Group Company in dc:1uses 20.1.1 to 20.1.2.2 above.

21.APPLICATION OF RESTRICTIONS

21.1

The Executive agrees that the restrictions in clause 20 above are no wider or
more restrictive than is reasonably necessary for the protection of the
goodwill, trade connections, employee base and Confidential Information of the
Business.

21.2

The benefit of the restrictions in clause 20 above extend to any Group Company
and the Company contracts as trustee for any other Group Company that (without
prejudice to the Company’s right to enforce any such restriction both for itself
and for any other Group Company) any such other Group Company may enforce the
same against the Executive. The Executive will at any time (whether before or
after the Termination Date) upon written request execute under seal directly
with any other Group Company a •deed or deeds in its favour provided that the
same does not contain restrictions or other provisions which are more
restrictive or onerous than those contained in this Agreement.

21.3

It is hereby agreed and declared that each of the restrictions contained in
clause 20 of this Agreement shall be read and construed independently of the
others and that all such restrictions are considered reasonable by the parties
to this Agreement but, in the event that any such restriction shall be found or
held to be void in circumstances where it would be valid if some part of it were
deleted , the parties to this Agreement agree that such restriction shall apply
with such deletion as may be necessary to make it valid and effective and that
any such modification shall not affect the validity of any other restriction
contained in this Agreement.

21.4

If the Company requires the Executive not to perform any of his duties and/or
excludes the Executive from the Company’s premises as set out in clause 20 above
for some or all of any period of notice (“Garden Leave Period”), the period of
the post-termination restrictions set out in clause 20 will be reduced by the
length of the Garden Leave Period served before the Termination Date.

22.DIRECTORSHIP

22.1

The Executive will, if so requested, become a director of the Company or any
Group Company and remain in such capacity without any additional remuneration.

22.2

In the event of the Executive holding office as. a director of the Company or
any Group Company at the date of his ceasing for any reason to be an employee of
the Company he will immediately, if so required by the Board, resign such
directorship without compensation but without prejudice to his rights under this
Agreement.

22.3

In the course of any such directorship the Executive will act at all times in
the best interests of the Company and shall adhere to the highest standards of
corporate governance applicable to a company of the size and nature of the
Company.

17



--------------------------------------------------------------------------------

 

23.DATA PROTECTION

23.1

The Executive consents to the Company and/or any Group Company and its or their
duly authorised agents and employees holding and processing both electronically
and manually the data (including personal sensitive data and information
contained in email, email attachments and other forms of electronic
communications) it collects, stores or processes which relates to the Executive,
in the course of the Executive’s employment , for the purposes of the
administration and management of its employees and its business and for
compliance with applicable procedures, laws and regulations. It may also be
necessary for the Company and/or any Group Company to forward such data to other
offices it may have or to another Group Company outside the European Economic
Area where such a company has. offices for storage and processing for
administration purposes and the Executive consents to the Company and/or any
Group Company doing so as may be necessary from time to time.

23.2

To ensure regulatory compliance and for the protection of its workers,
clients/customers and business, the Company reserves the right to monitor,
intercept, review and access the Executive’s telephone log, internet usage,
voicemail, email and other communication facilities provided by the Company
which the Executive may use during his employment. The Company will use this
right of access reasonably but it is important that the Executive is aware that
communications and activities on the equipment or premises of the Company and
any Group Company cannot be presumed to be private.

23.3

The Executive agrees to abide by the terms of the Company’s email/communications
policy from time to time in force.

24.POWER OF ATTORNEY

The Executive hereby irrevocably and by way of security appoints the Company and
each other director of the Company from time to time, jointly and severally to
be his attorney in his name and on his behalf to perform, sign, execute and
deliver all acts, things and documents which he is obliged to execute and
perform, sign and execute under the provisions of this Agreement (including, but
not limited to clauses 16.3 and 22.2) and the Executive hereby agrees
immediately on the request of the Company to ratify and confirm all such acts,
things and documents signed, executed or performed in the pursuance of this
power.

25.NOTICES

Any notice under this Agreement will be given in writing by either party to the
other and will be deemed to be duly served if hand delivered or sent by
facsimile or by first-class pre-paid post addressed, in the case of the Company,
to its registered office marked for the attention of the Secretary of the
Company and in the case of the Executive, to his address last known to the
Company. Any such notice will, in the case of delivery, be deemed to have been
served at the time of delivery and, in the case of posting, on the expiration of
48 hours after it has been posted by first-class mail.

18



--------------------------------------------------------------------------------

 

26.OTHER AGREEMENTS

The Executive acknowledges and warrants that this is the entire and only
agreement and understanding of the parties and that there are no agreements or
arrangements whether written or oral between the Company and the Executive
relating to the employment of the Executive. This Agreement supersedes all
previous arrangements between any Group Company and the Executive as to the
employment of the Executive. The Executive acknowledges that he is not entering
into this Agreement ln reliance upon any representation not expressly set out in
this Agreement.  In particular, no collective agreement forms any part of the
Executive’s terms of employment.

27.COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which will be an original but all of
which together will constitute one and the same instrument. The Agreement is not
effective until each party has executed at least one counterpart and it has been
received by the other party (transmission by facsimile being acceptable for this
purpose) and the Agreement has been dated by agreement between the
representatives of the parties.

28.GOVERNING LAW ANO JURISDICTION

The validity, construction and performance of this Agreement and any claim,
dispute or matter arising under or in connection with it or its enforceability
will be governed by and construed in accordance with the laws of England and
Wales. Each party irrevocably submits to the exclusive jurisdiction of the
Courts of England over any claim, dispute or matter arising under or in
connection with this Agreement or its enforceability or the legal relationships
established by this Agreement.

 

19



--------------------------------------------------------------------------------

 

THIS DEED has been executed by or on behalf of the parties on the date written
at the top of page 1.

 

EXECUTED as a DEED

          )

 

 

by KALVISTA PHARMACEUTICALS LIM1TED

          )

 

 

acting by:

          )

 

 

 

 

/s/ T. Andrew Crockett

, Director

 

 

 

 

 

, Secretary

 

 

 

 

SIGNED as a DEED and DELIVERED

)     /s/ Christopher Martyn Yea

 

 

by DR CHRISTOPHER MARTYN YIZA

)

 

 

in the presence of:

)

 

 

Witness signature:

/s/ Clive Balcombe

 

 

 

 

Witness name:

 

Clive Balcombe

 

 

 

 

Witness address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

